Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear from a reading of the instant specification and review of drawing what "a circuit" limitation refers to. The most detailed view shown in fig. 10 only has transducer, two sets of inductors, one set of switches, a transmitting/receiving unit, and a control unit. Which of these if any is "a circuit"? For purposes of examination it is assumed that the intent is to claim a switch for connecting a particular transducer in series with two inductors for joining to a transmitting/receiving unit.


The instant claims are not allowed in view of the to the rejection under 35 USC 112 above. However the following is a partial mapping of the claims to the best art of record as is presently understood.
Yamaguchi (US 4,392,379), and further in view of Okumura (JP 2006288547 A).
Regarding claim 1, Yamaguchi teaches an ultrasound probe of an ultrasound diagnostic apparatus, comprising:
a plurality of ultrasound transducers [ultrasound transducer array #11-#1n] that perform mutual conversion between an ultrasound wave and an electrical signal [ultrasonic waves are sensed by the respective transducer elements of the array transducer 1. Among electric signals thus induced in the respective transducer elements];
a switching circuit [#2 transmitter/receiver circuits] that selectively switches ultrasound transducers to be electrically connected to a transmitting/receiving circuit among the plurality of ultrasound transducers [selected ones of the group of change-over switches #52 and #54; noted that inherent as claimed that a transmitter/receiver circuit/switch connects or disconnects/blocks from allowing transmission drive voltages to reach receiving circuit during echo receipt; for explicit teaching of multiplexing see below]; and
a matching circuit [fig. 1 shows variable delay line having two variable inductors near #52 and #53] [is provided] [#fig. 1 shows t/r circuit/switches in series with two variable inductors], is connected to a position connected directly to the switching circuit [fig. 1 shows variable inductor connected to #52 switch group], and performs impedance matching between the switching circuit and a circuit disposed at one of the preceding stage and the subsequent stage of the switching 
Dreschel teaches switching circuits but not in the manner described as in a multiplexer… and yet Okumura teaches a multiplexer [fig. 1 shows pairs of transducers sharing a single signal path for reducing cabling]. Furthermore it does not appear to be taught that a matching circuit is provided at one of a preceding stage and a subsequent stage of the switching circuit; i.e., no apparent motivation for placing multiplexer of Okumura in between two inductors as taught by Dreschel].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645